Title: To Thomas Jefferson from James Thomson Callender, 19 November 1798
From: Callender, James Thomson
To: Jefferson, Thomas


          
            Sir
            Rasberryplain 19 Novr. 1798.
          
          I never write a letter, when I can avoid it. I much less desire to trouble my Superiors. But I received, some days ago, your favour of October 11th. The nature of its contents supersedes the necessity of Saying that it was welcome. I have only to add that some parts of it seem to need an explanation on my part of what brought me here. When You are quite at leisure, what follows will explain that circumstance. I did understand, in a way which admitted of no doubt, that I was very nearly in the same Situation as that in which I found myself at Edinburg, on January 2d, 1793. Out of Sight, out of mind, says the proverb. My immediate disappearance was likely to make the proposal, for it was but a proposal, to be dropt; and, if it Should be concluded on, I would be beyond its reach. I went very late to Genl. M. who was in bed, told him the particulars,  and by his permission, set out early next morning, on foot, for this place. He was to overtake me at Lancaster, with the stage coach. I had hardly got there, when people who knew me, met and I was well assured that I Should not be sure of Safety. This was the natural consequence of the ballot box criticisms, as to October 1796; so bidding adieu to Messrs. Barton, and Hamilton, (printer. Vid. Ann: Register) I set out for Yorktown, having just got a letter from the General that he Could not come up, and that I must not halt at Yorktown, so I walked Straight forward. When he came here, he presented me with an account of my Journey, which has, I Suppose, been printed in ten newspapers by this time. I instantly wrote an answer, for very luckily every word of the Story was false, and M Leiper writes me, that with his own hand he delivered this answer to Bache. The publisher of the Second edition of the forged letters in the name of General Washington, (and which the General, forgetting the respect due to his character, condescended to deny) the publisher of the Second part of the Age of reason, after the first part had produced so much scandal, the publisher of the libel agt. M Adams for being bald and toothless, and of the ballad praying that the Queen of England’s head might be tossed in a basket, and, what is hardly better, the heads of all the sovereigns in Europe, this publisher, who by his indiscretion, has done such infinite mischief to the Cause of liberty, refused to print my defence.
          I cannot conceive that things are to go on, as they have done of late, for any considerable time. The 800,000 dollars of July 1797 are not yet borrowed. The 5 millions that are to be borrowed at any interest must, like Jupiter, descend in a [sho]wer, for they are not to be found upon earth. The 2 millions of a direct tax will not chink for 18 months. I guess another loan and tax will be adopted this winter, but the impost must, I think, be contracting, while expences are enormously augmenting, and loans cannot be raised, nor taxes realised in any effective time. In the mean while, direct taxation will force the people to think, and the prosecutions will provoke them to clamour. The System seems to be to waste money, and break the constitution as fast as can be. All this has had effect in England, where the throne rested on the Shoulders of an enormous hierarchy and Aristocracy. But even there it is like sleeping sound after swallowing 100 drops of Laudanum. It is an expedient that involves the approach of death[.] Accordingly, England is now expending for 1798 6 or 7 million[s] Sterling more than either loans or taxes can produce. I have a complete Statement of the particulars ready for the press from Accompts laid before parliament. Indeed their own Newspapers own 3 millions of deficit annually, but I have proved that it is not one farthing less than 6. For 99, it will be 8 millions, in spite of  gifts, assessed taxes, and the very auspicious Sale of the land tax. Of this last Measure I do not know the particulars, but the very endurance of such an idea announces the consciousness of impending ruin. I do not recite this under the impertinence of pretending to inform, but merely to remind.
          Now if England has come to this plight, She can lend nothing to America, and where we are to find money even to carry on the peace, it seems hard to say. As for War, I do not see even a Shadow of finance. My inference is that the System cannot last any time, and must land its apostles in the mire. Already, the X.Y.Z. Mania is greatly cooled. It was amusing to see how Mr. Pickering tried to conjure up this phantom in his answer to the Edward County. I felt it like “a tale of the days of old, and of the heroes that are no more.” The Virginian Assembly, if they act like men, may knock this usurpation on the head by a protest to Congress. Many foolish things will be said and done in next Session at Philadelphia, and by next March, the public mind will be much riper than it is at present for the admission of truth. If I knew how to Spend the intermediate time, I would then go down to Richmond, and there publish a small volume. I think no Judge in this State will, by that time, dare to raise a process of Sedition. The people will be apter to take a good impression than in Philadelphia, and I would in the end of the book advertise all my former books. This could hardly fail to produce a demand for new editions, for the books have only been limited in their circulation by the ruined State of printing, the dread of the banks at Phila: and their being all published only in one State, nor ever taken properly by the hand of any bookseller, for fair play would have made them bring me a handsome income. After all I have Sold above three thousand volumes in less than 2 years, of which time one half almost has been taken up with yellow fevers. A Richmond publication would make many know the former books that never heard of them, and though they are poor enough, yet they at least are better than the Common rubbish of Newspapers. If the assembly had any good measures, I would like to go before March, indeed before they rise. But at any Rate, in Spring, I would like to print Something there, for the various reasons of—Safety—an impression—and the prospect of reprinting what is at present out of print. I am Sorry for having wandered into details so uninteresting to any body, but myself, but I Can not think I Should be Safe in Philadelphia, so soon as I Shall be in Richmond. Either however at the latter place, or Norfolk, or any where that I know, can I not be safe to live at peace, I mean in a town, till the tide turns. Among other things, I would print Barlow’s letter, of which I would now Send a Copy but  that I am Satisfied You have Seen it. If You have not seen Lyon’s Scourge, I would Send a printed copy of that, if You chuse, as it has some articles irresistibly ludicrous, but that also I presume You have got by post. Nothing like the Colonel’s Indictment was ever heard of. Barlow agrees so exactly with all I had said on the Paris embassy, that I should have a three fold pleasure in reprinting him. I would go round the Country myself with the book, for when there is a proper object in view I can promise on taking any reasonable degree of pains.
          Since I Came here, I have got much information that I had not before, have made large Notes on various points entirely untouched, and would very gladly Stay here, with the advantage of a good library, till I have completed and extended an Address to the Citizens of Virginia on the present State of public affairs. The “whale caught in a net,”—The “dust and ashes” answer to Bath County &c. afford overwhelming materials for ridicule. I Can Speak more frankly from the internal consciousness of never having wrote an unfair thing to serve any party, if I could have been indeed capable of service.—I cannot break to the General this wish of Staying past the sitting down of Congress, though it would take at least 2 months to arrange my present materials. I would then be ready to give our rulers such a Tornado, as no Govt ever got before, for there is in American history a Species of ignorance, absurdity, and imbecillity unknown to the annals of any other nation. Before the rising of Congress I Could be completely ready. My board at 15 dols. per quarter is not the object, but I could not take away with me, a whole load of books, &c. that I have marked for reference—The General is indeed all Goodness—Without parade or effort, his benevolence, like a natural fountain flows from the Sweetness and rectitude of his primitive composition. I would like very well to be in the Situation of a lawyer’s clerk, such as the General had before he gave up business. But if I could weather out 3 months, or so, till the weather clears up, as it will do, I would like printing much better. It would at least pay for itself. I have got much better since I came here of a terrible complaint that I had got in Philadelphia; and for one word, the General would bid me Stay, but that one word I cannot get myself to pronounce. You will see that the Aurora has got into most excellent hands—In the first Number, Liston’s man looks like a bull frog in the fist of Hercules.—I have got more sound sleep since I came here than I had enjoyed for some years before. I am now master of my own time, and rid of the burden of too much Society, so that I can write at leisure, and not scrawl myself into headaches.
          Sir, my anxiety to communicate some ideas has branched out into a length of which I had no design. If the letter is read at all, of which I  have humilating doubts, my last and hopeless request is your pardon for its prolixity.
          I am Sir Your most obliged serv.
          
            James Thomson Callender
          
        